— Proceeding pursuant to CPLR article 78 to review a determination of the respondent New York City Board of Education dated March 21, 1990, which, after a hearing, found the petitioner guilty of various acts of misconduct and imposed a penalty of dismissal from his position as a tenured teacher.
Adjudged that the determination is confirmed, and the proceeding is dismissed on the merits, with costs.
The petitioner, a tenured mathematics teacher, was found guilty of 14 specifications of misconduct following a hearing. The various charges were based on the petitioner’s actions while employed at three high schools, including a charge that he solicited a student to vandalize the automobile of an assistant principal at one of the schools. As there is substantial evidence in the record to support the findings of the respondent, its determination must be confirmed (see generally, Matter of Pell v Board of Educ., 34 NY2d 222, 230-231; see also, Mongitore v Regan, 133 AD2d 815; Matter of Carlan v Board of Educ., 128 AD2d 706; CPLR 7803 [4]). Moreover, in view of the circumstances disclosed at the hearing, we find that the penalty of dismissal is not "shocking to one’s sense of fairness” (Matter of Pell v Board of Educ., supra, at 234; Mongitore v Regan, supra; Matter of Carlan v Board of Educ., supra).
We have reviewed the petitioner’s remaining contentions and find them to be without merit. Mangano, P. J., Sullivan, Balletta and O’Brien, JJ., concur.